 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 40 
234 
Service Employees Internat
ional Union, Nurses Alli-
ance, Local 121RN (Pomona Valley Hospital 
Medical Center) and
 Carole Jean Badertscher.
  Case 21ŒCBŒ14428 
June 8, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE The principal issue before the Board is whether the 
Respondent Union restrained 
or coerced employees in 
violation of Section 8(b)(1)(A) of the National Labor 
Relations Act by, among other things, threatening em-
ployees with adverse consequences if they failed to con-
tinue to pay dues and fees under an expired union-
security clause.  The judg
e recommended dismissal of 
the complaint.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 
affirm the judge™s rulings, findings, and conclusions only 

to the extent consistent with this Decision and Order. 
In disagreement with the judge, we find that a flyer 
circulated by the Respondent during successor-contract 

negotiations violated the Act.
2 I. The Respondent is the certified representative of about 
1000 registered nurses at th
e Employer™s health care in-
stitution in Pomona, California.  The parties™ 3-year col-
lective-bargaining agreement 
was set to expire on May 
27, 2007,
3 but they agreed to extend the contract on a 
month-to-month basis while they negotiated a successor 
agreement.  On August 26
, however, the Respondent 
notified the Employer that it wished to terminate the con-
                                                          
 1 On November 19, 2008,
 Administrative Law Judge William G. 
Kocol issued the attached decision.  The General Counsel and the 

Charging Party each filed exceptions 
and a supporting brief, and the 
Respondent filed a brief opposing thei
r exceptions.  In addition, the 
Charging Party moved for Member B
ecker™s recusal from participation 
in this case, and the Respondent opposed the motion.  Member 
Becker™s separate ruling on the moti
on is included in the Board™s Deci-
sion. 
2 Based on our finding that the Re
spondent™s ﬁdues and feesﬂ flyer 
unlawfully restrained and coerced 
employees, it is unnecessary to pass 
on the judge™s dismissal of an alle
gation that the Respondent also co-
erced employees in violation of Sec.
 8(b)(1)(A) by circulating a flyer 
describing the impact of California™
s ﬁprofessional strikebreakerﬂ stat-
ute on the employees.  The finding 
of another 8(b)(1)(A) violation 
would be cumulative, and would not 
materially affect our remedial 
order.  See, e.g., 
Culinary Workers Local 226 (Casino Royale, Inc.
), 323 NLRB 148 (1997); 
Auto Workers Local 695 (T.B. Wood™s
), 311 
NLRB 1328, 1328 fn. 2 (1993). 
3 All subsequent dates are in 2007. 
tract extension, and on September 6, following an 8(g) 
notice, it conducted a 
1-day economic strike.
4  On Sep-
tember 26, the Respondent initiated a 5-day economic 
strike after providing a second 8(g) notice. 
After the parties™ collective-bargaining agreement was 
terminated, both the Employe
r and an employee group 
opposed to the Respondent (the Union Free Nurses) in-

formed the unit employees that
 because of the contract™s 
expiration they were no longer required to pay union-
membership dues and fees under the contract™s union-

security clause.  In addition, the Employer informed the 
employees that, if they chose, they could resign from 
union membership and/or revoke their dues-checkoff 
authorizations.  The Union 
Free Nurses also actively 
encouraged employees to stop paying dues and fees, to 

resign from union membership, and to sign a petition to 
decertify the Union. 
In reply, the Respondent distributed flyers at the hospi-
tal in mid-October.  The flyer stated (emphasis in origi-
nal): 
 Work with an expired co
ntract . . . What does 
it mean? The hospital and their representatives i.e. Man-
agers, directors, and anti union nurses have put out 
misleading and incorrect information regarding hav-
ing ﬁNO CONTRACT.ﬂ 
In, truth the NLRA* requires management 
(Pomona Valley Hospital) to maintain contract 
terms and conditions of 
employment while it bar-
gains on a new agreement. Abandoning or chang-
ing a pre-existing condition is an unfair labor 
practice (ULP), giving the union a basis for filing 
an NLRB charge, calling a ULP strike, or filing a 
challenge to a lockout. 
YOU CONTINUE TO BE COVERED BY THE 
TERMS AND CONDITIONS OF YOUR 
CONTRACT! An employer (Pomona Valley Hospital) must 
maintain the status quo a
fter the expiration of a 
collective bargaining ag
reement until a new col-
lective bargaining agreeme
nt has been negotiated 
or the parties have bargained to impasse. 
When a contract expires, a union can file a 
unilateral-change charge to enforce a term on the 
agreement that had been fo
llowed by the parties, 
a past practice independent of the contract, or a 

past practice that conflicts with the contract. 
Under the NLRA*, dues and fees may be col-
lected back to the expi
ration of the collective-
bargaining agreement (contract). 
                                                          
 4 The expired agreement cont
ained a no-strike provision. 
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 235
Many of you have inquired about the stop dues 
form being distributed by the hospital and their rep-
resentatives. You may have been mislead [sic] into 
believing that you are not obligated to pay dues and 

fees during the period of negotiations. This is untrue 
and retroactivity may occur prior or upon ratification 
of the contract. Please ask yourselves why all the 

anti leaders are still paying dues.  Could it be they 
don™t want the possibility of owing more in a lump 
sum? 
DUE [sic] AND FEE [sic] OBLIGATIONS 
REMAIN INTACT AND MAYBE [sic] 
COLLECTED PRIOR OR UPON 
RATIFICATION OF THE CONTRACT. 
WHEN YOU ARE NOT A MEMBER IN 
GOOD STANDING, YOU FORFEIT YOUR 
VOICE, RIGHTS TO PARTICIPATE IN 
UNION EVENTS AND FORFEIT YOUR 

VOTING PRIVILEGES. *The 
National Labor Relations Board
 is an in-
dependent federal agency created by Congress in 

1935 to administer the National Labor Relations Act, 
the primary law governing relations between unions 
and employers in the priv
ate sector. The statute 
guarantees the right of employees to organize and to 
bargain collectively with th
eir employers, and to en-
gage in other protected concerted activity with or 

without a union, or to refrain from all such activity. 
 In December, the parties agreed on a successor con-
tract.  Also in December, the Respondent contested a 
decertification petition, ultim
ately winning the election 
and remaining the nurses™ bargaining representative. 
Between the termination of the collective-bargaining 
agreement in August and the e
nd of the labor disputes in 
December, 30 to 50 unit em
ployees resigned from union 
membership, and 50 to 100 unit employees stopped pay-
ing the dues and fees set forth in the union-security pro-

vision of the expired contract. 
II. The General Counsel contended that the Respondent™s 
flyer was substantially misleading, and violated Section 
8(b)(1)(A) by threatening employees with adverse con-
sequences if they failed to continue to pay dues and fees 

under an expired union-security clause. 
The judge disagreed.  He acknowledged that under the 
law, no bargaining unit employee may be required to 

make such payments under an expired union-security 
clause.  But he also observed that, notwithstanding the 
limits of a contractual union-security obligation, 
volun-
tary
 union members must continue dues payments to 
maintain the full benefits of their membership.  On 
evaluation of the ﬁdues and f
eesﬂ flyer, the judge found 
that at no point did the Res
pondent actually state that the 
expired union-security provision required employees to 
continue to pay dues and fees.  He found instead that the 

flyer appeared to be more 
of an appeal to voluntary 
members to maintain their union membership and bene-
fits.  Accordingly, he recommended dismissal of the un-

fair labor practice allegation. 
III. A union-security clause in
 a collective-bargaining 
agreement requires that, as a condition of employment, 
unit employees must pay union dues or agency fees to 
their bargaining representative.
5  Such a clause normally 
does not survive expiration of the contract, based on the 
express terms of the provis
o to Section 8(a)(3) making 
clear that nothing in the Act 
ﬁpreclude[s] an employer 
from making an agreement with a labor organizationﬂ 
that requires such payments.
6  Additionally, ﬁ[t]he Board 
has held that a union-security clause may not be applied 
retroactively, and therefore that a union cannot demand 
dues as a condition of employment for periods before the 

execution of the 
agreement.ﬂ  
Teamsters Local 492 
(United Parcel Service
), 346 NLRB 360, 364 (2006) 
(union violated Section 8(b)(1)(A) by demanding dues 

for period after expiration of prior contract and before 
execution of successor agreement).
7   
The test for determining whether the Respondent™s 
flyer violated Section 8(b)(1
)(A) is whether the flyer 
reasonably tended to restrain
 or coerce employees in the 
exercise of their Section 
7 rights, which includes the 
right to refrain from paying union dues or fees when 
there is no contractual obligation to do so.
8  In appropri-
ate circumstances, the Board will infer an unlawful threat 
concerning the collection of dues and fees.
9  It is thus our 
responsibility to evaluate the entirety of the flyer™s mes-

sage in its overall context, to determine if such a threat 
has been made.  The test ﬁis whether the words could 
reasonably be construed as co
ercive, whether or not that 
is the only reasonable construction.ﬂ  
Double D Con-
struction Group
, 339 NLRB 303, 303Œ304 (2003).  See 
                                                          
 5 See generally, 
NLRB v. General Motors Corp
., 373 U.S. 734 
(1963). 
6 See, e.g., 
Bethlehem Steel Co
., 136 NLRB 1500, 1502 (1962), re-
manded on other grounds sub nom. 
Marine & Shipbuilding Workers v. 
NLRB, 320 F.2d 615 (3d Cir. 1963), cert. denied 375 U.S. 984 (1964). 
7 See also 
Teamsters Local 25 (Tech Weld Corp.
), 220 NLRB 76, 77 
(1975). 
8 See, e.g., 
Bay Cities Metal Trades Council
, 306 NLRB 983, 985 
(1992), enfd. mem.15 F.3d 1088 (9th Cir. 1993); 
Local 32B-32J, SEIU 
(Star Security Systems
), 266 NLRB 137, 138Œ139 (1983). 
9 See 
Auto Workers Local 785 (Dayton Forging)
, 281 NLRB 704, 
707 (1986); 
Local 32B-32J, SEIU
, supra, 266 NLRB at 139; 
Mine 
Workers District 50 (Ruberoid Co.)
, 173 NLRB 87, 92Œ93 (1968). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 236 
also Bay Cities Metal Trades Council
, supra, 306 NLRB 
at 985. 
Here, the Respondent and the Employer had been ne-
gotiating to replace their expired contract for several 

months without success.  After several agreements to 
extend the contract, the Re
spondent gave notice of its 
desire to terminate the contract, resulting in termination 

of the contract, including its union-security clause.  The 
Employer and the Union Free 
Nurses informed the unit 
employees, accurately, that th
ey were no longer required 
by the collective-bargaining 
agreement to pay dues and 
fees, and made clear that procedures were available for 
resigning from union membership and for discontinuing 
the payments. 
The Respondent replied in the flyer, conveying several 
points to counter the ﬁmisleading and incorrect informa-
tionﬂ provided by the Employer and the Union Free 
Nurses.  The flyer began by broadly explaining that the 

terms and conditions of the terminated contract were still 
in effect, as required by the National Labor Relations 
Act.  This was generally true: Section 8(a)(5) and (d) of 

the Act require that existing employment conditions, 
with limited exceptions (including union-security 
clauses), remain in effe
ct during the collective-
bargaining process.
10 But the flyer then made statements asserting that em-
ployees™ obligations to pay dues and fees survived expi-

ration of the contract, and clearly implying that the Re-
spondent would seek to enforce those obligations: 
 Under the NLRA*, dues and fees may be col-
lected back to the expiration of the collective bar-
gaining agreement (contract). 
Many of you have inquired about the stop dues 
form being distributed by the hospital and their rep-

resentatives.  You may have been mislead [sic] into 
believing that you are not obligated to pay dues and 
fees during the period of negotiations.  This is untrue 

and retroactivity may occur prior or upon ratification 
of the contract.  Please as
k yourselves why all the 
anti leaders are still paying dues. Could it be they 

don™t want the possibility of owing more in a lump 
sum? 
DUE [sic] AND FEE [sic] OBLIGATIONS 
REMAIN INTACT AND MAYBE [sic] 
COLLECTED PRIOR OR UPON RATIFICATION 
OF THE CONTRACT.  Thus, the flyer asserted, wrongly, that employees had been 

misled by the employer and that employees 
remained
 ﬁobli-
gated to pay dues and fees.ﬂ  It stated that employees™ ﬁobli-
                                                          
 10 See, e.g., 
Litton Financial Printing Division v. NLRB
, 501 U.S. 
190, 198Œ199 (1991). 
gations . . . maybe [sic] collected.ﬂ  And, to underscore that 
point, it emphasized that antiunion employee leaders were 
ﬁstill paying dues,ﬂ suggesting that even employees who 
were not union members continued to have a financial obli-

gation to the Union. 
In finding the flyer lawful, the judge focused on a 
paragraph appearing just after the cited portion of the 

flyer, which stated: 
 When you are not a member in good standing, you for-

feit your voice, rights to participate in union events and 
forfeit your voting privileges. 
 He found that this paragraph was an attempt to persuade 
employees to voluntarily continue union membership, re-

gardless of contractual union-security requirements, and he 
concluded that the flyer™s overall message was lawful.  We 
disagree. 
The flyer refers to the employees being ﬁobligatedﬂ 
and their continuing ﬁobligationﬂ in the context of a dis-
cussion of the expired agreement and the employer™s 

duty to refrain from making unilateral changes.  Immedi-
ately after pointing out that the law generally requires 
that contractual terms and conditions continue after the 

contract expires, the Respondent™s flyer contains the fol-
lowing three statements:  (1) ﬁdues and fees may be col-
lected back to the expiration of the collective bargaining 

agreementﬂ; (2) ﬁ[y]ou may have been mislead [sic] into 
believing that you are not obligated to pay dues and fees 
during the period of negotiations.  This is untrue and 

retroactivity may occur prior or upon ratification of the 
contract;ﬂ and (3) ﬁDUE [sic] AND FEE [sic] 
OBLIGATIONS REMAIN INTACT.ﬂ  In context, those 
statements clearly, but erroneously, implied that all em-
ployees in the unit, members and nonmembers, remained 

obligated to pay dues and f
ees under the terms of the 
expired collective-bargaining
 agreement in combination 
with the prohibition on unilateral changes.  The judge™s 

conclusion, that the flyer would have been understood by 
a reasonable reader to merely be urging employees to 
voluntarily maintain their membership in order not to 

lose the rights and privileges thereof, is negated by the 
question it posed to employees:  ﬁPlease ask yourselves 
why all the anti leaders are still paying dues.  Could it be 

they don™t want the possibility of owing more in a lump 
sum?ﬂ  That rhetorical question did not highlight the 
benefits of voluntarily maintaining membership, but in-

stead emphasized that if empl
oyees chose not to do so 
during the period when no c
ontract was in effect, their 
continuing obligation to pay dues and fees would likely 

be enforced in a more onerous manner later, i.e., through 
collection of ﬁa lump sumﬂ which could, the flyer sug-
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 237
gested, be ﬁmoreﬂ than the sum of periodic payments to 
be made during the hiatus. 
We need not reach the question of whether the flyer 
contained an implied threat of discharge.  Section 

8(b)(1)(A) makes it an unfair labor practice to restrain or 
coerce employees in the exerci
se of their rights.  The 
threat to collect dues and fees in a lump sum from em-

ployees who were not members of the Union or who ef-
fectively resigned their uni
on membership and who exer-
cised their right not to make such payments during the 

contract hiatus, a threat to engage in conduct prohibited 
by the Act, constituted such restraint and coercion.  Em-
ployees would reasonably have understood the flyer to be 
explaining that their obligation to pay dues and fees sur-
vived contract expiration, and if they chose not to pay 

such dues and fees during the hiatus period, the union 
could and would collect such dues and fees or ﬁmoreﬂ in 
a lump sum.  Under the circumstances, we conclude that 

the Respondent violated Section 8(b)(1)(A), by convey-
ing such a threat in support 
of an asserted employee obli-
gation to pay dues and fees covering a time period when 

no union-security provision was in effect and as to which 
no union-security clause could lawfully be enforced ret-
roactively. CONCLUSIONS OF 
LAW 1.  Pomona Valley Hospital Medical Center is an em-
ployer engaged in commerce 
within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2.  The Respondent is a labor organization within the 
meaning of Section 2(5) of the Act. 
3.  The Respondent restrained and coerced employees 
in the exercise of their right to refrain from protected 
union activity, in violation of Section 8(b)(1)(A) of the 
Act, by distributing flyers that threatened employees with 
adverse consequences if they failed to continue to pay 

dues and fees under an expired union-security clause. 
REMEDY
 Having found that the Respondent violated Section 
8(b)(1)(A) of the Act, we shall order it to cease and de-
sist and to take certain a
ffirmative action necessary to 
effectuate the policies of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Service Employ
ees International Union, 
Nurses Alliance, Local 121RN, North Hollywood, Cali-
fornia, its officers, agents, and representatives, shall 
1.  Cease and desist from 

(a) Restraining or coercing employees in the exercise 
of their right to refrain from protected union activity, by 
distributing flyers that thr
eaten employees with adverse 
consequences if they fail to continue to pay dues and fees 
under an expired union-security clause. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise of the rights guaranteed to 

them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its business office and meeti
ng places copies of the at-
tached notice marked ﬁAppendix.ﬂ
11  Copies of the no-
tice, on forms provided by th
e Regional Director of Re-
gion 21, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places, including all places wher
e notices to members are 
customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, 
defaced, or covered by any other material. 
(b) Sign and return to the 
Regional Director sufficient 
copies of the notice for posting by the Employer, if will-
ing, at all places at its fac
ility where notices to employ-
ees are customarily posted. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER PEARCE
, dissenting. 
Contrary to my colleagues, I would adopt the adminis-
trative law judge™s conclusion that the flyer titled, ﬁWork 
with an expired contract . 
. . What does it mean?ﬂ was 
lawful because it contained 
a reasonably accurate state-
ment of certain of the rights and obligations of voluntary 
union members.  Among these obligations is the contin-

ued payment of union dues even after expiration of the 
collective-bargaining agreem
ent.  The Union could law-
fully choose to pursue enforcement of that obligation 

through judicial or internal
 union proceedings.  More-
over, the flyer contained no threat of discharge, express 
or implied.  The Board has not previously found a viola-

tion of this kind absent a threat of discharge, e.g.,
 Auto 
Workers Local 785 (Dayton Forging),
 281 NLRB 704, 
707 (1986); 
Mine Workers District 50 (Ruberoid Co.),
 173 NLRB 87, 92Œ93 (1968), or an actual discharge, e.g
., 
Namm™s, Inc.,
 102 NLRB 466, 467Œ468 (1953) overruled 
on other grounds in 
Kaiser Steel Corp.,
 125 NLRB 1039, 
1041 fn. 2 (1959).  I would decline to extend the Act™s 
                                                          
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 238 
prohibition to cover statements unrelated to the union-
security provision. Accordingly, I would dismiss the 
complaint. 
 MEMBER BECKER
, ruling on motions. 
The Charging Party in this case, as well as the Charg-
ing Parties or Petitioners in 12 other cases, have moved 

that I recuse myself from participation in their respective 
cases.1  Because of the overlapping arguments presented 
in the motions, I have taken the occasion of the issuance 

of our Decision in this case to announce my ruling on all 
13 motions.  For the following reasons, I have recused 
myself from participation in 
Dana Corp.
, Cases 7ŒCAŒ
46965, et al., but decline to do so in the other cases. 
Procedural History 
The motions were filed on March 29, 2010.  All of the 
cases were pending before the Board prior to that date.  I 
was sworn in and became a Member of the Board on 

April 5, 2010. 
Applicable Standards 
As an employee of the executive branch of the gov-
ernment, I am bound by two sets of ethical standards.  
First, I am bound by the Standards of Ethical Conduct for 
Employees of the Executive Branch set forth in Title 5 of 

the Code of Federal Regulations.  5 CFR Part 2635.  The 
relevant sections provide: 
 Sec. 2635.101   Basic obligation of public service. 
 . . . . 
 (b)  General principles. . . . 
 . . . . 
 (8)  Employees shall act impartially and not give 
preferential treatment to any private organization or 
individual. 
  . . . . 
 (14)  Employees shall endeavor to avoid any ac-
tions creating the appearance 
that they are violating 
                                                          
 1 Aramark Uniform & Career Apparel, LLC
, Case 18ŒRDŒ2692; 
Communications Workers Local 4309 (AT&T Midwest & Ohio Bell 

Telephone Co.)
, Case 8ŒCBŒ10487; 
AT&T Mobility, LLC
, Case 19Œ
RDŒ3854; United Steel, Paper & Forestry, Rubber, Mfg., Energy,
 Allied Industrial & Service Workers International Union, AFLŒCIO
, CLC (Cequent Towing Products)
, Case 25ŒCBŒ8891, et al.; 
Auto 
Workers Local Lodge No. 376 (Colt™s Mfg. Co.)
, Case 34ŒCBŒ2631, et 
al.; Dana Corp.
, Case 7ŒCAŒ46965, et al.; 
Deco-Akal JV
, Case 28Œ
CAŒ21082, et al.; 
Electrical Workers Local 34, AFLŒCIO, CLC
, Case 
13ŒCBŒ18961, et al.; 
Food & Commercial Workers Local 700
 (Kroger 
Limited Partnership)
, Case 25ŒCBŒ8896; 
Machinists (IAM) and IAM 
District Lodge 2777 (L-3 Communications Vertex Aerospace LLC)
, Case 15ŒCBŒ5169; 
Los Angeles Times Communications, LLC
, Case 
21ŒUDŒ415; 
U.S. Foodservice
, Case 28ŒCAŒ21892, et al. 
the law or the ethical standards set forth in this part. 
Whether particular circumstances create an appear-
ance that the law or these standards have been vio-
lated shall be determined from the perspective of a 

reasonable person with kn
owledge of the relevant 
facts.  . . . . 
 Subpart E.  Impartiality in Performing Official Duties 
 Sec. 2635.501   Overview. 
(a)  This subpart contains two provisions in-
tended to ensure that an 
employee takes appropriate 
steps to avoid an appearance of loss of impartiality 

in the performance of his official duties. . . . 
 Sec. 2635.502   Personal and business relation-
ships. 
(a)  Consideration of appearances by the em-
ployee.  Where an employee knows that a particular 

matter involving specific parties is likely to have a 
direct and predictable effect on the financial interest 
of a member of his household, or knows that a per-

son with whom he has a covered relationship is or 
represents a party to such matter, and where the em-
ployee determines that 
the circumstances would 
cause a reasonable person
 with knowledge of the 
relevant facts to question his impartiality in the mat-
ter, the employee should not participate in the matter 

unless he has informed the 
agency designee of the 
appearance problem and received authorization from 
the agency designee in acc
ordance with paragraph 
(d) of this section. 
 . . . . 
 (b)  Definitions.  For purposes of this section: 

(1)  An employee has a covered relationship 
with: 
 . . . . 
 (iv)  Any person for whom the employee has, 
within the last year, served
 as officer, director, trus-
tee, general partner, agent, attorney, consultant, con-
tractor or employee. 
 Second, I am bound by the standards set forth in Ex-
ecutive Order 13490 (Jan. 21, 2009), entitled Ethics 

Commitments by Executive Br
anch Personnel.  The rele-
vant sections provide: 
 Section 1.  Ethics Pledge
.  Every appointee in 
every executive agency appointed on or after 
January 20, 2009, shall sign, and upon signing shall 

be contractually committed to, the following pledge 
upon becoming an appointee: 
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 239
ﬁAs a condition, and in 
consideration, of my 
employment in the United States Government in a 
position invested with the public trust, I commit 
myself to the following obligations, which I 

understand are binding on me and are enforceable 
under law: 
 . . . . 
 2.  
Revolving Door BanŠAll Appointees 
Entering Government
.  I will not for a period of 2 
years from the date of my appointment participate in 
any particular matter involving specific parties that 
is directly and substantially related to my former 
employer or former clients, including regulations 

and contracts.  . . . . 
 Sec. 2
.  Definitions
.  As used herein and in the 
pledge set forth in section 1 of this order: 
 . . . . 
 (i)  ‚‚Former employer™™ is any person for whom 
the appointee has within the 2 years prior to the date 
of his or her appointment served as an employee, of-

ficer, director, trustee, or general partner. . . . 
(j)  ‚‚Former client™™ is any person for whom the 
appointee served personally
 as agent, attorney, or 
consultant within the 2 years prior to the date of his 
or her appointment, but 
excluding instances where 
the service provided was lim
ited to a speech or simi-
lar appearance.  It does not include clients of the ap-
pointee™s former employer 
to whom the appointee 
did not personally provide services. 
(k)  ﬁDirectly and substantially related to my 
former employer or former clientsﬂ shall mean mat-

ters in which the appoint
ee™s former employer or a 
former client is a party or represents a party. 
 The Moving Parties argue that I am bound by the 
statutory standard applicable to Federal judges contained 
in 28 U.S.C. §455.  By their express terms, however, 

those statutory standards ap
ply only to article III judges.
2  See Greenberg v. Board of Governors of the Federal 
Reserve, 968 F.2d 164, 167 (2d Cir. 1992) (holding that 
standards in sec. 455 apply only to Supreme Court Jus-
tices and other Art. III judges).  As a Member of the 
Board, I am an employee of the executive branch and 

therefore not bound by section 455, although the stan-
                                                          
 2 Sec. 455 applies to ﬁAny justice, 
judge, or magistrate judge of the 
United States.ﬂ  28 U.S.C. §451, in turn, provides, ﬁ‚judge of the 
United States™ includes judges of the c
ourts of appeals, district courts, 
Court of International Trade and any court created by Act of Congress, 

the judges of which are entitled to 
hold office during good behavior.ﬂ 
dards set forth therein as well as their construction by the 
courts offer useful guidance in the application of the 
above-described standards applicable to executive branch 
employees. 
Application of the Stan
dards to These Cases 
The Moving Parties advance five arguments support-
ing the requests for recusal,
 each of which is addressed 
below. 
First, in the pending unfair labor practice case 
Dana 
Corp.
, Case 7ŒCAŒ46965, et al., the Moving Parties ar-
gue that I should recuse myself because I ﬁserved as law-
yer on the brief jointly filed by the Respondent UAW 
and AFLŒCIO in opposition to the Charging Parties™ 
Exceptions to the Board.ﬂ  Motion at 1.  In fact, I did not 
serve as counsel to a party in
 the pending case, but rather 
to amicus curiae American Federation of Labor & Con-
gress of Industrial Organizations (AFLŒCIO), and there-
fore neither 5 C.F.R. §2635.502 nor Executive Order 

13490 requires recusal.  However, as the Moving Parties 
correctly point out, the Respondent International Union, 
United Automobile, Aerospa
ce and Agricultural Imple-
ment Workers of America (UAW) and Amicus AFLŒ
CIO filed a joint brief in the 
case and I was a coauthor of 
that brief.  For that reason, I have recused myself from 

participation in the 
Dana
 case.  Cf.
 Trans World Airlines 
v. Civil Aeronautics Board
, 254 F.2d 90, 91 (D.C. Cir. 
1958) (ﬁThe fundamental requirements of fairness in the 

performance of [quasijudicial] functions require at least 
that one who participates in a case on behalf of any party, 
whether actively or merely formally by being on plead-

ings or briefs, take no part in the decision of that case by 
any tribunal on which he may thereafter sit.ﬂ). 
Second, in 
AT&T Mobility
, Case 19ŒRDŒ3854, the 
Moving Party asks that I recuse myself on the grounds 
that I have ﬁeffectively pre-ju
dged the law of this case.ﬂ  
Motion at 12.  I have never made any statements con-
cerning either the pending case or any facts relevant to 
the pending case, and the Moving Party does not suggest 

otherwise.  Moreover, any public statements of mine 
concerning any legal issue that might bear on the case 
were made prior to my nomination and, indeed, prior to 

my being aware that the Pr
esident was considering my 
nomination, and the Moving Party does not suggest oth-
erwise.  In fact, in his original moving papers, the Mov-

ing Party does not cite any public statement of mine con-
cerning any legal issues raised in this case.  As described 
by the Moving Party, the legal issue concerns ﬁemploy-

ees™ right to a post-voluntary recognition secret ballot 
election.ﬂ  Motion at 12.  Specifically, the legal question 
at issue in 
AT&T Mobility
 is whether the Board should 
overrule its prior representation case decision in 
Dana 
Corp
., 351 NLRB 434 (2007), which itself overruled 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 240 
prior decisions in 
Keller Plastics Eastern, Inc
., 157 
NLRB 583 (1966), and its progeny.  The 
Dana
 represen-
tation case created a window period during which em-
ployees may petition for an election despite their em-

ployer™s lawful, voluntary recognition of a union enjoy-
ing majority support.  See 351 NLRB at 441 fn. 33.  The 
Moving Party asserts that I have ﬁchallenged the very 

validity of such an election,ﬂ and in support of that asser-
tion he quotes part of a sentence from a law review arti-
cle I wrote in 1993, ﬁDemocracy in the Workplace: Un-

ion Representation Elections and Federal Labor Law,ﬂ 77 
Minn. L. Rev. 495 (1993).  The Moving Party argues that 
the article ﬁargued for a reform which ‚would mandate 
employee representation, and the question posed on the 
ballot would simply be which representative.™  See 

Becker, 77 Minn. L. Rev
. 495, 584 (1993).ﬂ  The sen-
tence fragment quoted by the Moving Party actually has 
nothing to do with the legal question at issue in 
AT&T 
Mobility
 and, in fact, long predated the 
Dana
 decision.  
Moreover, the portion of the sentence from the article 
quoted by the Moving Party does not state my own view.  

To the contrary, the quoted passage suggests a possible 
argument, which the article then
 explains is precluded by 
the statute.  A fuller quotation makes this clear: 
 Alternatively, it could be argued that industrial democ-

racy should be made more like political democracy by 

altering the nature of the choice presented to workers in 
union elections.  Such a reform would mandate em-
ployee representation, and the question posed on the 

ballot would simply be which representative.  
The reforms of mandating labor representation and of 
abandoning the union election both address the distinc-
tion between political and labor representation. . . .  Yet 
each would require fundamental statutory revision 

unlikely in the foreseeable future. Employees have al-
ways had the choice of no representation, and the Taft-
Hartley Act enshrined the right ﬁto refrainﬂ from repre-

sentation alongside workers™ right to ﬁrepresentatives 
of their own choosing.ﬂ  The Act also codified the 
Cudahy doctrine [providing that the Board can certify a 
union as employees™ representative only after an elec-
tion]. 
 77 Minn. L. Rev. at 584.  In fact, my own argument in the 

article was stated in the following paragraph:  ﬁ[T]he major-
ity will should be expressed 
through the conventional insti-
tution of the election.ﬂ  77 Minn.
 L. Rev. at 585.  Thus, the 
Moving Party™s contention that I am ﬁopposed in principle 
to the type of election guaranteed by 
Dana Corp
.,ﬂ Motion 
at 12Œ13, is simply without foundation. 
I have in the past made public statements concerning 
the legal issue raised in 
AT&T Mobility
, although the 
Moving Party does not cite them.  See, e.g., ﬁNeutrality 
Agreements Take Center Stage at the National Labor 

Relations Board,ﬂ 57
 Labor L. J.
 117, 126 (July 2006); 
Hiatt & Becker, ﬁAt Age 70, Should the Wagner Act be 
Retired?  A Response to Prof
essor Dannin,ﬂ 26 Berkeley 
J. Emp. & Lab. L. 293, 299Œ300 (2005).  In addition, as 
the Moving Parties in both 
AT&T Mobility
 and 
Aramark 
Uniform & Career Apparel, LLC
, Case 18ŒRDŒ2692, 
point out in their second supplemental supporting memo-
randa, as counsel to amicus
 curiae AFLŒCIO, I signed a 
brief filed in July 2004, in 
Dana Corp
., 351 NLRB 434 
(2007), which argued that the Board should not overrule 
Keller Plastics
, supra.
3  The Supreme Court has clearly 
held, however, ﬁNor is a decisionmaker disqualified sim-
ply because he has taken a position, even in public, on a 
policy issue related to the dispute, in the absence of a 

showing that he is not ‚capable of judging a particular 
controversy fairly on the basis of its own circum-
stances.™ﬂ  Hortonville Joint School District No. 1 v. 
Hortonville Ed. Assn.
, 426 U.S. 482, 493 (1976).  In fact, 
ﬁ[i]t is well established . . . that ‚a judge™s views on legal 
issues may not serve as the basis for motions to disqual-

ify.™ﬂ  
National Rifle Assn. of America v. City of Evans-
ton
, 2008 WL 3978293 at *2 (N.D.Ill. 2008) (quoting in 
re African-American Slave Descendants Litigation,
 307 
F.Supp. 2d. 977, 984 (N.D. Ill. 2004)).  In other words, 
ﬁ[t]he fact that a judge activ
ely advocated a legal, consti-
tutional or political policy or opinion before being a 

judge is not a bar to adjudicating a case that implicates 
that opinion or policy.ﬂ  
Wessmann v. Boston School 
Committee,
 979 F.Supp. 915, 916Œ917 (D.Mass.1997).  
As the 11th Circuit explained, ﬁ‚It appears to be an ines-
capable part of our system of
 government that judges are 
drawn primarily from lawyers who have participated in 
public and political affairs.™ . . . The fact that prior to 
                                                          
 3 The Moving Parties in 
AT&T Mobility
 and 
Aramark
 argue that, un-
der the terms of Executive Order 13490, my signing of the brief in the 

earlier Dana representation case necessitates my recusal from those two 
pending cases in which parties have asked the Board to revisit the legal 
question addressed in 
Dana.  But while the Moving Parties quote sec. 
1(2) of the Order, which requires that, for a period of 2 years after 
assuming office, I recuse myself 
from participation ﬁin any particular 
matter involving specific parties that is directly and substantially 

related to my former employer or 
former clients,ﬂ the Moving Parties 
do not quote (or acknowledge in any way) sec. 2(k) of the Order, which 
defines the term ﬁdirectly and substa
ntially relatedﬂ to encompass only 
ﬁmatters in which the appointee™s former employer or a former client is 
a party or represents a party.ﬂ  Neither of my former employers is a 
party or represents a party in 
AT&T Mobility
 or 
Aramark
.  Moreover, 
my former employer and client, the AFLŒCIO, was not a party to the 
original Dana case, but rather an amicus curiae.  Thus, my signing of 
the brief in the earlier 
Dana case is appropriately analyzed under the 
principles set forth in 
the text that follows.  SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 241
joining the bench a judge has stated strong beliefs does 
not indicate that he has prejudged the legal question be-
fore him.  As noted above, judges have frequently heard 
cases concerning subjects ab
out which they have previ-
ously expressed some views.ﬂ  
U.S. v. Alabama
, 828 
F.2d 1532, 1543Œ1544 (11th Cir. 1987) (quoting 
Curry v. 
Baker, No. 86-7639 (11th Cir. Sept. 24, 1986) (Vance, J., 
mem.)), cert. denied 487 U.S. 1210 (1988).  In sum, Fed-
eral judges have uniformly held that ﬁthe expression of 
opinion on a legal issue . . . does not create the appear-

ance of impropriety.ﬂ  
Buell v. Mitchell
, 274 F.3d 337, 
346 (6th Cir. 2001). 
In Laird v. Tatum,
 for example, Supreme Court Justice 
Rehnquist denied a motion seeking his recusal on the 
grounds that in the course of testimony before a Senate 

subcommittee and on other o
ccasions he had ﬁexpressed 
an understanding of the law . . . which was contrary to 
the contentions of respondents in [the case before the 

Court].ﬂ  409 U.S. 824, 826 (1972).  Justice Rehnquist 
explained that the motion raised ﬁsquarely the question 
of whether a member of this Court, who prior to his tak-

ing that office has expressed a 
public view as to what the 
law is or ought to be, should later sit as a judge in a case 
raising that particular questi
on.ﬂ  Id. at 830.  Justice 
Rehnquist answered that question squarely in the nega-
tive.  He also found ﬁthat none
 of the former Justices of 
this Court since 1911 [when the predecessor disqualifica-

tion statute was enacted] have
 followed a practice of dis-
qualifying themselves in cases involving points of law 
with respect to which they had expressed an opinion or 

formulated policy prior to ascending to the bench.ﬂ  Id. at 
831.  Justice Rehnquist cited a number of instances in 
which, prior to taking the bench, Justices made public 
statements concerning disputed
 policy or participated in 
the formulation of public policy and then, after assuming 

the bench, participated in cases
 addressing those policies.  
Specifically in the labor cont
ext, Justice Black was one 
of the principal authors of the Fair Labor Standards Act 

and was Chairman of the Co
mmittee that reported it fa-
vorably to the Senate.  Nonetheless, he participated in the 
case that upheld the Act against constitutional challenge 

as well as in later cases cons
truing the Act.  Id. at 831 
(citing 
U.S. v. Darby
, 312 U.S. 100 (1941), and 
Jewell Ridge Coal Corp. v. Local 6167, UMW
, 325 U.S. 161 
(1945)).  Justice Frankfurter coauthored a book strongly 
criticizing Federal courts™ use of injunctions in labor dis-
putes and, as a law professor, played an important role in 

the drafting of the Norris-LaGuardia Act, which sought 
to limit the use of such injunctions.  Nonetheless, he not 
only participated in one of 
the leading cases construing 
the Act, but also wrote the Court™s opinion in the case.  
409 U.S. at 831Œ832 (citing 
U.S. v. Hutcheson
, 312 U.S. 
219 (1941)).  And Chief Justice Hughes, before he was 
appointed to the Court, wrote a book in which he ex-
pressed reservations about the Court™s holding in 
Adkins 
v. Children™s Hospital
, 261 U.S. 525 (1923).  Nonethe-
less, he participated in a case in which a closely divided 
Court overruled 
Adkins
.  409 U.S. at 832Œ833 (citing 
West Coast Hotel Co. v. Parrish
, 300 U.S. 379 (1937)). 
The uniform position taken by Federal judges is even 
more appropriate for official
s in administrative agencies, 
such as the NLRB.  The Supreme Court has made clear 

that ﬁ[t]he power of an admi
nistrative agency to adminis-
ter a congressionally created . . . program necessarily 
requires the formulation of policy and the making of 
rules to fill any gap left, implicitly or explicitly, by Con-
gress.ﬂ  
Morton v. Ruiz
, 415 U.S. 199, 231 (1974).  Un-
der our Constitution, the President has authority to ap-
point executive branch officials to positions, such as 
those on the NLRB, whose view
s coincide with those of 
the President on matters of policy left open by control-
ling statutes.  As the Court explained in 
Chevron U.S.A. 
Inc. v. Natural Resources Defense Council, Inc.
, 467 
U.S. 837, 865Œ866 (1984), 
 [A]n agency to which Congress has delegated policy-

making responsibilities may, within the limits of that 
delegation, properly rely upon the incumbent admini-
stration™s views of wise policy to inform its judgments.  

While agencies are not directly accountable to the peo-
ple, the Chief Executive is, and it is entirely appropriate 
for this political branch of the Government to make 

such policy choicesŠresolving the competing interests 
which Congress itself either inadvertently did not re-
solve, or intentionally left to be resolved by the agency 
charged with the administration of the statute in light of 
everyday realities. 
 Thus, under Federal labor law, the President is entitled 
to appoint individuals to be Members of the Board who 

share his or her views on the proper administration of the 
Act and on questions of labor law policy left open by 
Congress.  That process woul
d be frustrated if the ex-
pression of views on such questions
4 were considered 
disqualifying or grounds for recusal when cases raising 
those questions arose before the Board.  There are thus 

sound policy reasons rooted in Federal administrative 
law for making a distinction between expressions of 
opinion about policies and expressions of opinions about 

                                                          
 4 Of course, statements made as a scholar, seeking to further mean-
ingful and wide-ranging analysis of the law, or as an advocate, repre-
senting particular clients, may not 
be the most accurate indicators of 
potential administrators™ views on policy questions that may arise be-
fore them should they be appointed. 
 Views expressed in other contexts 
may be more reliable indicators. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 242 
the facts of a particular dispute.  The Federal courts have 
recognized this and made clear
 that ﬁstatements on a pol-
icy issue related to [a] di
sputeﬂ leave an adjudicatory 
official ﬁcapable of judgin
g a particular controversy 
fairly on the basis of its own circumstances.ﬂ  
Staton v. 
Mayes, 552 F.2d 908, 914 (10th Cir. 1977), cert. denied 
434 U.S. 907 (1977).  Thus, ﬁ[w]hether the [administra-

tive] official is engaged in adjudication or rulemaking, 
mere proof that she has taken a public position, or has 
expressed strong views, or holds an underlying philoso-

phy with respect to an issue in dispute cannot overcomeﬂ 
the presumption that he or sh
e is ﬁobjective and ‚capable 
of judging a particular controversy fairly on the basis of 
its own circumstances.™ﬂ  
Steelworkers v. Marshall
, 647 
F.2d 1189, 1208 (D.C. Cir. 1980) (quoting 
U.S. v. Mor-
gan
, 313 U.S. 409, 421 (1941)), cert. denied 453 U.S. 
913 (1981). 
Third, in 
Aramark
 and the instant case, the Moving 
Parties ask that I recuse myself on the grounds that local 
labor organizations affiliated with the Service Employees 
International Union (SEIU) are parties to the cases.  Prior 

to the commencement of my service on the Board, I was 
employed by and served as 
counsel to the SEIU.  I re-
signed that position and ceased all such representation 

effective April 4, 2010, prior to being sworn in as a 
Member of the Board.  Purs
uant to the President™s Ex-
ecutive Order and Title 5 of the Code, I have pledged to 

recuse myself from all cases 
to which SEIU is a party for 
a period of 2 years subsequent to April 5, 2010.  That 
pledge, however, does not require me to recuse myself 

from all cases in which local unions affiliated with the 
SEIU are parties. 
SEIU is a separate and distinct legal entity from the 
many local labor organizations
 affiliated with SEIU.  The 
courts have clearly distinguished local unions as 

autonomous entities separate and apart from international 
unions with which they are affiliated.  ﬁSince the 
Coro-nado Coal
 cases, 
Coronado Co. v. United Mine Workers,
 268 U.S. 295, 299 (1925), and 
United Mine Workers v. 
Coronado Co.,
 259 U.S. 344, 393 (1922), courts have 
recognized the fact that subordinate bodies are entities 

apart from the parent national or International Union and 
not mere arms or branches of the latter.ﬂ  
T. S. Ragsdale 
Co. v. Teamsters,
 1972 WL 747 at *4 (D.S.C. 1972).   
ﬁ[F]ederal labor law has stead
fastly recognized the sepa-
ration of the International from its local affiliate.ﬂ  
In re 
Teamsters Local 890
, 265 F.3d 869, 874Œ875 (9th Cir. 
2001).  Federal courts have held in a variety of contexts 
that ﬁ[t]he International Union is a separate body from 
the local.ﬂ  
Shimman v. Frank
, 625 F.2d 80, 97 (6th Cir. 
1980).  Most importantly for our purposes here, the Fed-
eral courts and the NLRB have recognized that the locals 
and the internationals ﬁare separate ‚labor organizations™ 
within the meaning of . . . the National Labor Relations 
Act.ﬂ  U.S. v. Petroleum Workers
, 870 F.2d 1450, 1452 
(9th Cir. 1989).  ﬁLocal uni
ons elect their own officers, 
pass their own by-laws, transact business and discipline 
members.ﬂ  
Shimman
, 625 F.2d at 97.  Indeed, the auton-
omy of local unions is guaranteed by Federal law, which 

requires that their officers be
 elected in a secret-ballot 
vote of the members and prevents any international un-
ion, with which the local union may be affiliated, from 

assuming control of the local 
except under specified cir-
cumstances.  See 29 U.S.C. §462 and 481.  Although the 
relationship between international unions and affiliated 
local unions is often cooperative, it sometimes results in 
conflict between the distinct organizations.  See 
Petro-
leum Workers
, 870 F.2d at 1454 (ﬁ[I]nternational and 
local unions are frequently in adversarial positions.  They 
often engage in lawsuits, internal protests, and complaint 

proceedings against one another.ﬂ); see, e.g., 
Carpenters
 Local 1219 v. Carpenters
, 493 F.2d 93 (1st Cir. 1974) 
(involving an alleged failure of the international to sup-

port a local union in a jurisdictional dispute). 
In particular, local labor organizations affiliated with 
SEIU are governed by their ow
n elected officers pursuant 
to their own constitutions, serve as the exclusive repre-
sentative of employees under the National Labor Rela-
tions Act, sign collective-bargaining agreements, and 

administer and enforce thos
e agreements.  Many local 
unions affiliated with the SEIU have their own in-house 
legal staffs (in some cases consisting of a number of 

lawyers) and, in almost all 
cases of which I am aware, 
local unions affiliated with the SEIU have their own out-
side counsel if they do not employ counsel in-house. 
Moreover, over 150 local labor organizations are af-
filiated with SEIU.  In the course of my service as Asso-

ciate General Counsel to SEIU, I had no dealings what-
soever with all but a small handful of those local organi-
zations.  During the entire time I served as counsel to 

SEIU, except for a brief period of time between 2005 and 
2006, I did so on a part-time basis.  For all but the last 7 
months of the time that I served as associate general 

counsel to SEIU, I was not based in the Union™s Wash-
ington, D.C. headquarters, but rather first in Los Angeles 
and then in Chicago and, except for a very brief period in 

Chicago, I did not work in a SEIU office.  Thus, I did 
not, except in rare instances, even have casual contact 
with local union officers or st
aff.  For these reasons, my 
obligation to recuse myself does not extend to 
all
 cases 
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 243
in which a local labor union affiliated with SEIU is a 
party.
5 That said, my obligation to recuse myself will extend 
to 
some cases in which a local la
bor union affiliated with 
SEIU is a party.  As the Moving Parties point out, I have 
in the past served as counse
l to a few local labor unions 
affiliated with SEIU.  In the pledge I took pursuant to 

Executive Order 13490, I pledged to recuse myself for a 
period of 2 years from participation in any specific mat-
ter in which a former client that I represented during the 

2 years prior to becoming a Board Member is a party, 
including cases in which a local labor union affiliated 
with SEIU that I represented during the 2 years prior to 
becoming a Board Member is a party.  My pledge also 
extends to any case in which 
an employee of SEIU, i.e., 
SEIU in-house counsel, represents a local union during 
my first 2 years of service on
 the Board.  However, the 
local unions involved in the 
subject cases, Service Work-
ers United in 
Aramark 
and SEIU Local 121RN in the 
instant case, do not fall into either of those categories.  I 
have never, to the best of my knowledge, represented 

either of those organizations, and further, those local 
unions are not represented by an employee of SEIU.  I 
may be required to recuse myself in other cases when the 

particular facts and circumstances extend beyond the fact 
that one of the parties is a local union affiliated with 
SEIU.  But the Moving Parties here cite no such facts or 

circumstances requiring my recusal, and I am aware of 
none. 
After I was nominated to serve as a Member of the 
NLRB, I consulted the designat
ed agency ethics official 
pursuant to 5 CFR §2635.107(b) in order to determine 
what the scope of my recusal obligation would be in rela-
                                                          
 5 The 
Aramark
 Moving Party™s suggestion in a footnote, motion at 2 
fn. 1, that the Supreme Court™s decisions in 
Locke v. Karass
, 129 S.Ct. 
798 (2009), and 
Lehnert v. Ferris Faculty Assn.
, 500 U.S. 507 (1991), 
suggest a different conclusion, is 
misplaced.  The question in those 
cases was what portion of affiliation 
fees paid by lo
cal unions to an 
international union was ﬁrelated to
 collective bargainingﬂ and thus 
could be charged to nonmember fee 
payers represented by the local.  
Locke, 129 S.Ct. at 803.  The language from 
Locke quoted by the Mov-
ing Party merely suggests that affilia
tion with an international union is 
a form of insurance policy under whic
h a local pays an affiliation fee 
on a continuous basis but calls on the international union for assistance 
only when needed.  The decisions in no way suggest the conclusion 
advanced by the Moving PartyŠthat 
the ﬁSEIU . . . is inextricably 
intertwined with all litigation involving its local unions.ﬂ  Both 
Locke and Lehnert are about occasional assistan
ce, of various kinds, under 
unusual circumstancesŠas under an insurance policyŠnot ﬁall litiga-

tion.ﬂ  Furthermore, nothing in 
Locke
 or 
Lehnert suggests that SEIU or 
any other international union contro
ls or is in any way involved in 
litigation involving affiliated local
 unions beyond providing some 
financial support to some such litig
ation.  Finally, the Moving Party 
does not even argue that the cases somehow suggest that I was person-
ally involved in any litigation involvi
ng any local union affiliated with 
SEIU. 
tion to local unions affiliated with SEIU, should I be con-
firmed or otherwise serve on the Board.  I was informed 
that I would be required, for a period of 2 years after 
commencement of my service 
on the Board, to recuse 
myself from participation in any particular matter involv-
ing as a party a local affiliate
d with SEIU that I had rep-
resented during the 2 years prior to the commencement 

of my service on the Board.  
I was informed that I would 
not be required to recuse myself from participation in 
any particular matter simply because a local union affili-

ated with SEIU was a party. 
 I was also informed that 
this was consistent with past agency practice established 
in consultation with the Office of Government Ethics. 
Fourth, in 
Aramark 
and the instant case, the Moving 
Parties ask that I recuse myself on the grounds that I 

have had a close association with the union party™s coun-
sel in those cases.  No evidence whatsoever is offered of 
any form of association betw
een such counsel and me.  
In Aramark
, the union is represented by Nicole M. Blis-
senbach.  Blissenbach is, in turn, associated with the firm 
of Miller, O™Brien.  I have not had any form of associa-

tion with Blissenbach.  I have, in my prior capacity as 
associate general counsel to SEIU, spoken to a lawyer 
associated with Miller, O™Brien about matters wholly 

unrelated to the case at issue.  Those conversations oc-
curred at least 5 years ago.  I do not believe I have ever 
met any lawyer associated w
ith the firm face-to-face or 
been in its offices. 
In the instant case, the local union is represented by 
Matthew Gauger.  Gauger is, in turn, associated with the 

firm of Roger, Rosenfeld, and Weinberg.  I believe I may 
have met Gauger at some time in the past, but have never 
had any form of professional or personal association with 
him.  In my prior capacity as Associate General Counsel 
to SEIU and the AFLŒCIO, I have spoken to lawyers 

associated with Roger, Rose
nfeld and Weinberg (or its 
predecessor Van Bourg, Weinberg, Roger & Rosenfeld) 
concerning specific legal issues unrelated to this case.  In 

at least one case, I served as co-counsel with attorneys in 
the firm.  
Evergreen New Hope Health & Rehabilitation 
Center v. NLRB
, 65 Fed. Appx. 624 (9th Cir. 2003). 
These professional contacts and relationships do not 
create a basis for recusal in all cases in which the firms 
appear on behalf of a party.  See
 U.S. v. Alabama
, 828 
F.2d at 1543 fn. 46 (ﬁThe 
evidence . . . fails to demon-
strate the kind of close personal ties that would affect the 
trial judge™s judgment.ﬂ).  The Federal courts have made 

clear that ordinary professional relationships and even 
personal friendship between 
judges and lawyers are not 
grounds for disqualification.  For example, the Seventh 

Circuit observed, ﬁIn today™s legal culture friendships 
among judges and lawyers are common.  They are more 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 244 
than common; they are desira
ble.  A judge need not cut 
himself off from the rest of the legal community. . . . 
Many courts, therefore have 
held that a judge need not 
disqualify himself just because a friendŠeven a close 

friendŠappears as a lawyer.ﬂ  
U.S. v. Murphy
, 768 F.2d 
1518, 1537Œ1538 (7th Cir. 1985), cert. denied 475 U.S. 
1012 (1986). 
Finally, in all the cases, the Moving Parties ask that I 
recuse myself on the grounds that lawyers employed by 
the National Right to Work Legal Defense Foundation 

(the Foundation) represent the Moving Parties.  The 
claim here is that I have appeared in cases where my 
opposing counsel was a lawyer on the staff of the Foun-
dation and that I have publicly expressed hostility toward 
the Foundation.  In addressing this aspect of the motions, 

it is important to recognize that the Foundation is not a 
party in any of the subject cases.  Moreover, counsel to 
the Moving Parties in each of these cases is not the 

Foundation.  Rather, individual lawyers are counsel in 
these cases.
6  The Moving Parties do not and cannot al-
lege that I have ever expressed any form of hostility to-

ward the individual lawyers who represent the Moving 
Parties in these cases.  To be clear, I harbor no bias or 
hostility of any kind against attorneys employed by the 

Foundation. 
Moreover, even if the Foundation itself were counsel 
in any of these cases, and even
 if, as alleged by the Mov-
ing Parties, I have expressed hostility toward the Founda-
tion (which I have not), recusal would not be required 
under the statutory standard applicable to Art. III judges 

(which the Moving Parties argue applies here).  Although 
ﬁpersonal bias or prejudice concerning 
a party
ﬂ is grounds for recusal under 28 U.S.C. §455(a) (emphasis 
added), ﬁbias against a lawyer, even if found to exist, 
without more is not bias against his client
.ﬂ  In re
 Drexel 
Burnham Lambert, Inc.
, 861 F.2d 1307, 1314 (2d Cir. 
1988), cert. denied 490 U.S. 1102 (1989). 
The courts have ﬁdrawn a sharp distinction between al-
leged hostility between judge and party and alleged hos-
                                                          
 6 In the Charging Parties™ exceptions and brief in support of excep-
tions, pp. 35Œ36, in 
United Steel, Paper & Forestry, Rubber, Mfg., 
Energy, Allied Industrial & Service Workers International Union 
(Cequent Towing Products)
, Case 25ŒCBŒ8891, a pending case in 
which a motion to recuse has been filed, counsel employed by the 
Foundation explain: 
The ULP charges in these cases were 
filed by the individual Charging 
Parties, acting through their retained attorneys William Messenger or 
Glenn Taubman. . . .  The Foundation filed no charges in these cases. 
Indeed, the Foundation is not an attorney, and it is not a law 
firm; it does not represent anyone, nor does it have clients.  The 
Foundation provides employees with free legal aid, through staff 
attorneys who are like any other 
attorneysŠtheir obligations run 
to their individual clients, not the Foundation. 
tility between judge and attorney.ﬂ  
U.S. v. Helmsley
, 760 
F.Supp. 338, 342 (S.D.N.Y. 1991), affd. 963 F.2d 1522 
(2d Cir. 1992).  ﬁExcept in ‚extreme™ and ‚rare™ cases,  
. . . the appearance of hostility on the part of the judge 

toward an attorney
 has been ruled an insufficient basis 
for recusal.ﬂ  Id. at 342 (citing 
Panzardi-Alvarez v. 
United States,
 879 F.2d 975, 984 (1st Cir. 1989), cert. 
denied 493 U.S. 1082 (1990)).  See
 In re Cooper,
 821 
F.2d 833, 838Œ839, 841 (1st Cir. 1987); 
In re Beard,
 811 
F.2d 818, 830 (4th Cir. 1987); 
Moore v. McGraw Edison 
Co.,
 804 F.2d 1026, 1032 (8th Cir. 1986); 
U.S. v. Burt,
 765 F.2d 1364, 1368 (9th Cir. 1985); 
Gilbert v. Little 
Rock, 722 F.2d 1390, 1398Œ1399 (8th Cir. 1983), cert. 
denied 466 U.S. 972 (1984); 
U.S. v. DeLuca,
 692 F.2d 
1277, 1282 (9th Cir. 1982); see also 
In re IBM Corp.,
 618 F.2d 923, 932 (2d Cir. 1980) (no basis for finding 
personal prejudice against pa
rty, as distinct from its 
counsel); 
U.S. v. Wolfson,
 558 F.2d 59, 63 fn. 12 (2d Cir. 
1977) (friction between judge and counsel not indicative 
of bias against defendant).  As the court in 
Helmsley, 760 
F.Supp. at 342, stated:  Courts have ruled that the appearance of judicial hostil-

ity or favoritism must be 
toward a party
 to warrant 
recusal. Thus, where a judge had disparaged an attor-
ney™s testimony, called him an ﬁuntrustworthy manipu-
lator,[ﬂ] called his partner a ﬁname dropperﬂ and de-

scribed their conduct as ﬁdirty work,ﬂ recusal was not 
called for because even such an attitude toward 
the at-
torney
 did not reasonably call into question the judge™s 
ability to rule impartially as to the attorney™s client.  In 
re Cooper,
 821 F.2d at 841.  See also
 United States v. 
Burt,
 765 F.2d at 1368 (judge™s openly disparaging 
treatment of attorney did not justify recusal without 
evidence of bias toward party). 
 The same rule has been applied in a case alleging bias 
against a legal defense fund
 and attorneys associated 
with it.  In 
Davis v. Board of School Commissioners of 
Mobile County
, 517 F.2d 1044 (5th Cir. 1975), cert. de-
nied 425 U.S. 944 (1976), parties alleged that the judge 

was biased against them because he was biased and 
prejudiced against ﬁanyone or any group . . . presenting 
[civil rights] claims through attorneys employed by 

and/or associated with the N.A.A.C.P. Legal Defense and 
Educational Fund, Inc.ﬂ  Id. at 1053.  It was further al-
leged that the judge had ﬁformed the opinions through 

extra-judicial sourcesﬂ that pl
aintiffs in civil rights ac-
tions ﬁdo not have valid grievances but have been solic-
ited to present unwarranted claims,ﬂ and that civil rights 

claims presented by Legal Defense Fund attorneys are 
not presented in good faith, but ﬁrather for invalid and 
unconscionable purposes.ﬂ  Id. at 1053Œ1054.  The court 
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 245
rejected what it characterized
 as plaintiffs™ ﬁimputation 
theory,ﬂ finding the alleged ﬁlawyer-to-client construc-
tive biasﬂ to be too attenuated to require disqualification.  
Id. at 1050, 1051.  As in 
Davis
, in the absence of even 
alleged hostility toward the parties in the instant cases, 
the allegation that I have expressed hostility toward the 
Foundation does not (even if it were true) justify my 

recusal in these cases. 
While many of the prior cases involved alleged hostil-
ity based on interactions inside the courtroom, the same 

rule has been applied in cases where the alleged hostility 
was grounded on conduct that predated the judge™s ser-
vice on the bench or took place outside the context of 
participation in a particular case.  See, e.g., 
U.S. v. 
Helmsley, 760 F.Supp. at 342Œ345; 
Leistikow v. Hoosier 
State Bank of Indiana
, 394 N.E.2d 225, 227 (Ind. App. 
1979); 
Johnston v. Dakan
, 9 Cal. App. 522, 525 (1908).  
In McBeth v. Nissan Motor Corp
., 921 F.Supp. 1473 
(D.S.C. 1996), a judge had made a speech at an auto torts 
seminar 2 years earlier in which he allegedly made com-
ments ﬁimpugn[ing] the intelligence and integrity of de-

fense attorneys.ﬂ  Id. at 1479.  Those comments were not 
found to be sufficient to warrant recusal of the judge in a 
products liability case against a car manufacturer.  In so 

finding, the court stated that
 ﬁremarks expressed outside 
of court do not provide a basis for recusal unless the 
movant shows actual bias against the particular party 

involved.ﬂ  Id. at 1481.  The Moving Parties in the in-
stant cases have not suggested that I have any bias 
against the specific parties at issue, and I have none. 
The courts have also expr
essed concern that granting 
motions to recuse based on alleged hostility toward 
counsel would give lawyers a type of ﬁpreemptory chal-
lenge.ﬂ  
Davis
, 517 F.2d at 1050.  ﬁLawyers, once in con-
troversy with a judge, would have a license under which 

the judge would serve at their will.ﬂ  Id.  Such a rule 
would permit parties to force judges to recuse themselves 
through tactical selection of counsel.  As stated in 
Shakin 
v. Board of Medical Examiners
, 254 Cal. App. 2d 102, 
118Œ119 (1967), ﬁIf we must presume bias and prejudice 
toward the client because of
 ill-feeling toward the attor-
ney, it would establish a dangerous rule, by which the 
attorney . . . could have his case transferred to another 
judge by quarreling with the co
urt.  We prefer to believe 
that a judge may . . . cordially dislike and even distrust 
an attorney, and yet be capa
ble of doing exact justice 
toward his client.ﬂ 
In addition, even if the Foundation were a party in any 
of the subject cases, I have no hostility toward the Foun-
dation and have expressed none, but rather have ex-

pressed disagreement with positions advanced by the 
Foundation.  Such disagreement on policy questions is 
not grounds for recusal, as fully explained above. 
I have in the past expressed disagreement with posi-
tions advanced by lawyers employed by the Foundation 

in litigation concerning Federal labor policy.  I have ex-
pressed that disagreement openly and in appropriate pub-
lic forums.  I have never disparaged any lawyer em-

ployed by the Foundation or any other individual associ-
ated with the Foundation.  My expression of views on 
these questions of Federal labor policy long predated my 

service on the Board (the two articles cited by the Mov-
ing Parties were published in 1998 and 2005).  In fact, 
the two articles cited by the 
Moving Parties refer to the 
Foundation only glancingly in the course of discussions 
of developments in specific lines of labor law doctrine.  

In the first, written over 10 years ago, I implicitly criti-
cized the Supreme Court™s labor case selection, not the 
Foundation, referring to the National Right to Work 

Committee
7 only as the entity that had urged the Court to 
develop the doctrine under discussion.  Becker, ﬁElec-
tions Without Democracy:  Reconstructing the Right to 

Organize,ﬂ 
New Labor Forum
 (Fall/Winter 1998) at 108.  
Similarly, in the second article, written 5 years ago, my 
coauthor and I criticized the Board™s and its General 

Counsel™s case selection, referring to the Foundation, 
again, as having developed the ﬁlitigation strategyﬂ that 
brought the cases before the General Counsel and the 

Board.  Hiatt & Becker, ﬁAt 
70, Should the National La-
bor Relations Act Be Retired?,ﬂ 26 Berkeley J. Emp. & 
Lab. L. 293, 298 (2005).  The article cites a report on the 

origins of the Foundation and its funding, as well as a 
decision by Chief Judge Posner of the Seventh Circuit 
concerning the Foundation, only as a means of question-
ing whether the Board™s and General Counsel™s case se-
lections, ﬁspurred by the National Right to Work Foun-

dation,ﬂ were consistent with the Act and its underlying 
purposes.  Id. at 298, 301.  The two articles represent 
pieces of public advocacy addre
ssing issues of labor law 
policy.  Each identifies the Foundation (or the Commit-
tee) as a strong advocate of 
policies criticized in the arti-
cles.  Each was written when I was an advocate for labor 

organizations, and each clearly 
identifies me as such an 
advocate.  See 26 Berkeley J. Emp. & Lab. L. at 293; 
New Labor Forum
 (Fall/Winter 1998) at 174. 
Any strong language I used in expressing views re-
garding the policy questions discussed in the two articles 
does not remove this situation from the ordinary rule 

discussed above.  The fact that public statements about 
contested issues of policy made by judges before they 
                                                          
 7 The Moving Parties point out that the Committee and the Founda-
tion are ﬁsister organizations.ﬂ  
Aramark
, Petitioner™s Motion to Recuse 
at 10 fn. 4. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 246 
assumed the bench are ﬁstrongly-worded,ﬂ
8 wrapped in 
ﬁindignation,ﬂ
9 or expressed ﬁwith vehemenceﬂ
10 does 
not make the statements grounds for recusal.  As set forth 
above, the 11th Circuit has obs
erved that the ﬁfact that 
prior to joining the bench a judge has stated strong be-
liefs does not indicate that he has prejudged the legal 
question before him.ﬂ  
U.S. v. Alabama
, 828 F.2d at 
1544. 
As the Moving Parties also not
e, I served as counsel in 
two cases in which parties o
pposed to my client were 
represented by lawyers employed by the Foundation.  
The first, Gilpin v. American Federation of State, 
County, & Municipal Employees
, 875 F.2d 1310 (7th Cir. 
1989), cert. denied 493 U.S. 917 (1989), was over 20 
years ago.  To the best of 
my recollection, my involve-
ment in the matter ended with the Court of Appeals™ de-
cision in 1989.  The second,
 West v. SEIU Local 434B
, No. 01-10862 CAS (C.D.Cal.), 
was over 5 years ago (the 
last entry in the Court™s do
cket sheet is on December 3, 
2004).  In fact, my active involvement in the case ended 
2 years earlier, in December 2002, when the Court ap-

proved a settlement and dismissed the case.  I had a cor-
dial, professional relationship with the lawyers employed 
by the Foundation who represented the plaintiffs in those 

two cases and the Moving Parties do not suggest other-
wise.  As noted above, the se
cond case was terminated as 
a result of a settlement agreement my co-counsel and I 

negotiated with a lawyer employed by the Foundation. 
Conclusion 
The law requires analysis from the ﬁperspective of a 
reasonable person with knowledge of the relevant facts.ﬂ  
5 CFR § 2635.101(b)(14).  Such a ﬁreasonable personﬂ 
appearing before the Board 
will distinguish between the 
roles I played as an advocate and a scholar in the past 
and the position I now hold as a Member of the NLRB.  I 

take this opportunity to assure the Moving Parties in 
these cases, as well as all other parties to cases that may 
come before me, that I too understand that difference and 

can and will, in the words of the oath I took upon assum-
ing this position, ﬁwell and faithfully discharge the duties 
of the office on which I am about to enter.ﬂ 
For the reasons explained above, I decline to recuse 
myself from participation in all cases subject to these 
motions with the exception of
 Dana Corp
., Case 7ŒCAŒ
46965, et al. 
                                                          
 8 National Rifle Assn. v. City of Evanston
, 2008 WL 3978293 at *2. 
9 Baskin v. Brown
, 174 F.2d 391, 394 (4th
 Cir. 1949). 
10 Id. 
APPENDIX 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT restrain or coerce yo
u in the exercise of 
your right to refrain from protected union activity, by 
circulating flyers that threaten employees with adverse 
consequences if they fail to continue to pay dues and fees 

under an expired union-security clause. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of the rights set forth above. 
 SERVICE EMPLOYEES 
INTERNATIONAL 
UNION
, NURSES 
ALLIANCE, LOCAL 121RN 
Lisa E. McNeill, Esq
., for the General Counsel. 
Glenn M. Taubman, Esq. (Nati
onal Right to Work Legal De-
fense Foundation, Inc.), 
of Springfield, Virginia, for the 
Charging Party. 
Matthew J. Gauger, Esq. (Weinberg, Roger & Rosenfeld), 
of 
Los Angeles, California, for the Union. 
DECISION STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge.  This case 
was tried in Los Angeles, Calif
ornia, on September 22, 2008.  
The charge was filed on October 30, 2007,
1 by Carole Jean 
Badertscher, an individual (the
 Charging Party) and the com-
plaint was issued on June 30, 20
08.  The complaint alleges that 
Service Employees International 
Union, Nurses Alliance, Local 
121 RN (the Union) violated Section 8(b)(1)(A) by informing 
unit employees of the existence of a law enacted by California 
forbidding ﬁprofessional strikebr
eakersﬂ when that law inter-
feres with the rights of employ
ees and employers under the Act 
and therefore is preempted by the Act.  The complaint also 
alleges that the Union violated 
Section 8(b)(1)(A) by telling 
employees that their contin
ued employment under a union-
security provision of an expi
red contract was conditioned upon 
their continued payment of union dues. 
                                                          
 1 All dates are in 2007, unless otherwise indicated. 
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 247
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Union, and the Charging Party, 
I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Pomona Valley Hospital Medical Center (the Hospital), a 
corporation, provides patient care services at its facility in 
Pomona, California, where it annu
ally derives gross revenues in 
excess of $1 million and annually
 purchases and receives goods 
valued in excess of $50,000 directly from points outside the 
State of California.  The Union admits and I find that the Hos-

pital is engaged in commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The Union represents a unit of about 1000 registered nurses 
at the Hospital.  The Union and the Hospital were parties to a 
collective-bargaining agreement effective, May 28, 2004, 
through May 27, 2007.  The agr
eement contained union secu-
rity and dues-checkoff provisions.
  That contract was extended 
month-to-month until August 26, when the Union gave the 

Hospital a 10-day written notice of its desire to terminate the 
contract extension.  On August 
27, the Union gave the Hospital 
a 10-day strike notice and a 1-da
y strike occurred on September 
6.  The Union communicated with the nurses and provided 
them with information concerning 
its view of the negotiations.  
Also participating in the discussion was a group of nurses who 
called themselves ﬁNurses for a Union Free [Hospital]ﬂ (the 
union free nurses.)  This group distributed a leaflet on Septem-
ber 11 responding to the Union™s literature and arguing against 
support for the Union.  The union free nurses pointed out how 
they will remember the fractured friendships and aching hearts 
that were caused when ﬁoutside forcesﬂ collided with the Hos-
pital™s ﬁfamily values.ﬂ  The leaflet continued: 
 Ways to demonstrate your change of heart: 
Sign the petition to de-certify [the Union] as the bar-
gaining entity for the RNs at [the Hospital]. 
Send a letter to the Union rescinding your union mem-
bership. Notify [the Union] and [the Hospital] HR that as there 
is no longer a contract in effect, you do not intend to pay 
union dues.  On September 12, the Hospital distributed a memorandum to 
all registered nurses that read: 
 Several nurses have asked whether they must still be SEIU 

members or pay Union dues/fees.  The answer is ﬁNo.ﬂ  Since 
the Union has terminated the contract the ﬁUnion Securityﬂ 
provisions which contain those obligations is not in effect.  
Therefore, at this time, nurses have a choice to pay Union 
dues or not to pay Union dues.  That decision is entirely up to 
each individual nurse. If a nurse no longer wishes to be a 
SEIU member, he or she should 
write a letter to that Union 
resigning from membership.  If a nurse no longer wants dues 
deducted from their paycheck, he or she should write Human 
Resources a letter revoking such authorization. 
 On September 14, the Union ga
ve the Hospital another 10-day 
strike notice and on September 26,
 a 5-day strike happened.  
The Union continued to communica
te with the nurses concern-
ing its view of the status of 
negotiations.  Likewise the union 
free nurses also continued their communications.  They distrib-
uted a leaflet criticizing the Union; the leaflet ended: 
 This is the best chance to end this! 
Stop your union dues and resign from the union. 
Sign and mail the card to call for an election. 
 A 10-day strike was planned for 
the holiday period, but this 
strike was canceled after the Un
ion and the Hospital reached a 
new contract.  Meanwhile, a decertification petition was filed 
on December 13; the Union won the election and remained the 
bargaining representative of the nurses.  During the labor dis-
pute about 30Œ50 unit employees resigned their membership in 
the Union and about 50Œ100 unit employees stopped paying 
dues and fees. 
B.  Professional Strikebreaker Allegation 
California Labor Code, Sections 1132Œ1133, defines a ﬁpro-
fessional strikebreakerﬂ as a pe
rson, excluding supervisory 
personnel, who, over a 5-year period on at least three or more 
occasions for two or more employers, seeks and obtains em-
ployment as a replacement 
for employees who had been 
locked-out by the employer or who are engaged in a strike 
against the employer.  ﬁStrikeﬂ is defined as any concerted act 
of more than 50 percent of the bargaining unit employees in a 
lawful refusal to perform work.  The statute forbids employers 
from hiring ﬁprofessional strikebr
eakers.ﬂ  Criminal sanctions 
and/or fines can be imposed 
against both employers and em-
ployees found to have violated the statute.  During the two 
strikes described above the Hosp
ital hired what the Union be-
lieved were ﬁprofessional strikebreakersﬂ and employees raised 
questions to the Union about them. 
In October the Union posted at the Hospital and/or distrib-
uted to employees of the Hospital a flyer that reads, in pertinent 
part, as follows: 
 Professional Strike Breakers Who they are and what the law says about them 
 It is illegal in California to hire a professional strike 
breaker or to work as a professional strike breaker.  A pro-
fessional strikebreaker is a person who, in the last five 
years: 
  Worked on at least three occasions during a 
strike or lockout to replace a striking or 
locked out employee. 
 And this work was done for two or more 
employers. 
 Any nurse who meets this criteria is considered a pro-
fessional strike breaker.  If a nurse meets this criteria and 
then works for Pomona Valley Hospital during a strike, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 248 
that nurse has violated California law and is 
subject to a 
fine of up to $1,000 and up to 90 days in jail. 
Any employer that hires a professional strikebreaker 
also violates the law and is 
subject to a fine of up to 
$1,000 and up to 90 days in jail.  ﬁEmployerﬂ is defined as 
a person, partnership, firm, corporation, association, or 
other entity which employs an
y person or persons to per-
form services for a salary, and 
includes any person . . . acting as an agent of an employer, directly or indi-
rectly. 
 On October 3, the Union posted 
this same message on its web-
page.  The union free nurses res
ponded by distributing a leaflet 
referring to the strikebreaker la
w and containing the following: 
 The legislation referred to is unenforceable because it 
is federally preempted and 
therefore unconstitutional. 
A similar law in Minnesota banning the hiring of per-
manent strike replacements was struck down some years 
ago. Employment relationships are governed by the National 
Labor Relations Act (federal law), and states cannot inter-
fere. If states try to interfere (via one-sided laws like the Cali-
fornia law the [the Union] menacingly cites), the state treads 

on the federal right to hire and to work. 
It is for that reason that courts have struck down such 
laws as federally preempted and unconstitutional. 
A decision of the US Court of Appeals in 
Employers As-
sociation, Inc. v. United Steelworkers of America
, 32 F.3d 
1297 (8th Cir. 1994) struck down such laws. 
So are you getting tired of ha
lf truths and purposeful de-
ception? 
 The leaflet went on to encourage the nurses to continue in efforts 

to decertify the Union. 
On October 15, the Union posted a message on its web page 
that contained the following: 
 Mr. Inge, Vice President of Human Resources, has disputed 

our information regarding the law and strike breakers.  Our 
attorney has researched information on strike breakers and 
the union stands by her information.  I am glad to know that 
Mr. Inge is reading the Local 121RN web site. 
 There is no evidence that any unit employees met the definition 
of ﬁprofessional strikebreaker.ﬂ  However, in the past employers 
with whom the Union has a coll
ective-bargaining relationship 
have used third employers to supply employees to work during a 
strike; those employees may have 
met the statutory definition of 
strikebreaker. 
Analysis 
I first emphasize the narrowness of the factual setting in this 
case.  There has been no specific finding to date that the profes-
sional strikebreaker law is, in fact, preempted by the Act.  As the 
Union points out in its brief, at the time the Union publicized the 
professional strikebreaker law the precedent in the Ninth Circuit 
was Chamber of Commerce v. Lockyer, 
463 F.3d 1076 (2006), 
reversed 
Chamber of Commerce v. Brown, 
128 S.Ct. 2408 
(2008).  Although not directly on point, that precedent lends cre-
dence to the Union™s contention that the issue of preemption was 
still very much an open matter at the time it distributed the in-
formation.  Moreover, the evidence shows that the Union merely 
accurately advised employees of the existence of the professional 
strikebreaker law; it was unaccompanied by any threats that the 
Union would seek to enforce the law.  Finally, the information 
was disseminated to employees who, upon reading the flyers or 
the web page, could safely conclude that they were not covered 
by the law; there is no evidence that any ﬁprofessional strike-
breakerﬂ that was employed or that was contemplating employ-
ment at the Hospital saw 
the Union™s information. 
The General Counsel and the Charging Party argue that I 
should find that the law is pree
mpted and then look back at the 
statements made by the Union about the law and conclude that 
they restrained and coerced employees in violation of their Sec-
tion 7 rights.  I decline to do so.  In 
Bill Johnson™s Restaurant v. 
NLRB, 
461 U.S. 731 (1983), the Supreme Court held that the 
Board could not enjoin a well-fo
unded lawsuit even it was filed 
for a retaliatory purpose.  The Court made clear, in footnote 5, 
however, that the Board may order a respondent to cease prose-
cuting a lawsuit that is preempted by the Act.  Id. at 737 fn. 5.  In 
Loehman™s Plaza, 
305 NLRB 663 (1991), a footnote 5 case, the 
Board examined the Supreme C
ourt precedent concerning the 
preemption of lawsuits directed at Section 7 activity and stated: 
 We, therefore, must address whether, 
and also when
, state 
court lawsuits seeking to enjoin peaceful union picketing or 
leafleting are preempted by Fede
ral law.  [Emphasis added.] 
 Id. at 669.  The Board concluded that the precomplaint mainte-
nance of lawsuit was not a violation of the Act.  The Board ex-
plained that once the General C
ounsel issued a complaint, how-
ever, the issue of preemption was sufficiently resolved and that 
the continuation of the lawsuit after that point was unlawful.  In 
Allied Trades Council (Duane Reade, Inc.), 
342 NLRB 1010 
(2004), another footnote 5 case, the Board concluded that the 
respondent violated the Act by maintaining a lawsuit 
after 
the 
Regional Director issued a decision.  Of course, there is no law-
suit involved in this case and the Charging Party argues that 
therefore the cases do not apply.  But it would be incongruous to 
hold that legal proceedings to 
enforce the strikebreaker law 
would not necessarily be unlawful ab initio
 but the mere recita-
tion of that law would be unlawful.  Rather, the Constitutional 
concerns underlying the cases described above exist in this case.  
The people of California through th
eir elected representatives are 
entitled to test the outer limits of the preemption doctrine and 
they consequently are entitled to 
publicize the laws they enact, at 
least until struck down by superior
 authority.  At the least the 
Board must have a healthily respect for other constitutional proc-
esses and allow them to run their course before declaring the 
mere publication of this law to be
 an unfair labor practice.  This 
means, in my view, that before th
e Board can find an unfair labor 
practice based on a law or lawsuit that may be preempted there 
must be some resolution of the preemption issue 
before the con-
duct alleged can be an unfair labor practice.  Until there is some 
specific resolution of the preemption issue the parties should be 
allowed to do what they did in this case: the Union cited the 
strikebreaker law and the union free nurses responded that in 
their view the law was preempted.  It follows that I am without 
 SERVICE EMPLOYEES LOCAL 121RN (POM
ONA VALLEY HOSPITAL MEDICAL CENTER)
 249
jurisdiction to now resolve the preemption issue because no un-
fair labor practice would result regardless of how I decided the 
preemption issue at this point. 
The General Counsel cites 
New Fairview Hall Convalescent 
Home, 
206 NLRB 688 (1973), enfd. sub nom. 
Donovan v. NLRB, 
520 F.2d 1316 (1975).  In that case the employer advised em-
ployees of a state law that forbid certain hospital employees from 
striking and warned those employees if they struck they would be 
disciplined.  The judge and the Board concluded that the em-
ployer violated Section 8(a)(1) 
by telling employees that it was 
unlawful for them to strike because ﬁ[s]uch a State prohibition 
applied to Respondent™s employees would 
interfere
 with their 
rights under Section 7ﬂ of the Act.  [Emphasis supplied.]  Id. at 
747.  I conclude that 
New Fairview 
is not dispositive of the issue 
in this case.  While it is correct that in 
New Fairview 
there was no 
determination that the State law had been preempted and there-
fore was inoperative prior to the employer™s statement to em-
ployees, it does not appear that the issue had been raised or liti-
gated in that case.  And of course Section 8(b)(1)(A) differs from 
Section 8(a)(1) in that Section 8(b)(1)(A) does not forbid 
inter-
ference 
with Section 7 rights.  In any event, 
New Fairview was 
decided before the decisions described above.  Because there had 
been no determination that the professional strikebreaker law was 
preempted at the time the Union p
ublicized its existence, I cannot 
conclude that the Union™s conduct was unlawful. 
Assuming without deciding that the professional strikebreaker 
law is preempted and that this conclusion can be applied retroac-
tively, the General Counsel™s case
 still fails because he has not 
shown that the Union™s statements would reasonably tend to 
restrain or coerce employees to whom the message was dissemi-
nated. This is so because he has not established that any em-
ployee who met the definition of professional strikebreaker saw 
the Union™s propaganda.  Under these circumstances it is difficult 
to conclude that the propaganda 
could reasonably tend to restrain 
or coerce employees in their right to continue to work during a 
strike.  The employer in 
New Fairview, in contrast,
 clearly told its 
employees that under the law it was unlawful for 
them to strike.  
Here, the Union did not tell employees that it was unlawful for 
them to work during a strike; instead the Union told the employ-
ees that it was unlawful for another group of employeesŠ
professional strikebreakersŠto work as strike replacements.  It 
bears repeating that the theory of
 the complaint is that the Union 
violated the Act by its communic
ations with the Hospital™s unit 
employees, none of whom met the definition of professional 
strikebreaker; indeed, the complaint allegations specifically de-
scribe as unlawful the Union™s communications with ﬁunit em-
ployees.ﬂ
2  Nor is there evidence that the Union attempted to 
mislead the Hospital™s unit employees that the California law 
applied to them even if they 
did were not ﬁprofessional strike-
breakers.ﬂ  The General Counsel™s argument to the contrary pre-
sents a different case, one in wh
ich the Union attempted to mis-
lead employees into believing that
 they were professional strike-
                                                          
 2 I reject the General Counsel™s attempt in his brief to expand the na-
ture of the complaint beyond unit employees. 
breakers and therefore subject to fines if they exercised their right 
to work during a strike.
3 I dismiss this allegation of the complaint. 
C.  Dues Allegation 
In mid-October, the Union posted and/or distributed at the 
Hospital a flyer that read: 
 Work with an expired contract . . . What does it 
mean? The hospital and their representatives i.e. Managers, di-
rectors, and anti union nurses have put out misleading and 
incorrect information regarding having ﬁNO CONTRACTﬂ 
In, truth the NLRA* requires management (Pomona 
Valley Hospital) to maintain contract terms and conditions 
of employment while it bargains on a new agreement. 
Abandoning or changing a pre-existing condition is an un-
fair labor practice (ULP), giving the union a basis for filing 
an NLRB charge, calling a ULP strike, or filing a challenge 
to a lockout. YOU CONTINUE TO BE COVERED BY THE 
TERMS AND CONDITIONS OF YOUR CONTRACT! 
An employer (Pomona Valley Hospital) must maintain 
the status quo after the expiration of a collective bargaining 
agreement until a new collective bargaining agreement has 
been negotiated or the parties have bargained to impasse. 
When a contract expires, a union can file a unilateral-
change charge to enforce a term on the agreement that had 
been followed by the parties, a past practice independent of 
the contract, or a past practice that conflicts with the con-
tract. Under the NLRA*, dues and fees may be collected back 
to the expiration of the coll
ective bargaining agreement 
(contract). Many of you have inquired about the stop dues form be-
ing distributed by the hospital and their representatives.  

You may have been mislead into believing that you are not 
obligated to pay dues and fees during the period of negotia-
tions.  This is untrue and retroactivity may occur prior or 
upon ratification of the contract.  Please ask yourselves why 
all the anti leaders are still paying dues.  Could it be they 
don™t want the possibility of owing more in a lump sum? 
DUE AND FEE OBLIGATIONS REMAIN INTACT 
AND MAYBE COLLECTED PRIOR OR UPON 
RATIFICATION OF THE CONTRACT. 
WHEN YOU ARE NOT A MEMBER IN GOOD 
STANDING, YOU FORFEIT YOUR
 VOICE, RIGHTS TO 
PARTICIPATE IN UNION EVENTS AND FORFEIT YOUR 
VOTING PRIVILEGES.  *The National Labor Relations Board 
is an independ-
ent federal agency created by Congress in 1935 to adminis-
ter the National Labor Relations
 Act, the primary law gov-
erning relations between unions and employers in the pri-
vate sector.  The statute guarantees the right of employees to 
                                                          
 3 In his brief the General Counsel appears to argue that the Union at-
tempted to mislead the employees by 
its reference to ﬁnursesﬂ who met 
the definition of professional strikebr
eaker.  But of course the employ-
ees who worked as replacements during the strike were also nurses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 250 
organize and to bargain collectively with their employers, 
and to engage in other protected concerted activity with or 
without a union, or to refrain from all such activity. 
Analysis 
Employees are not required to become or remain full members 
of a union.  Those who choose to become and remain full union 
members are protected under Section 8(a)(3) of the Act.  Unions 
may require voluntary members to pay dues and fees to obtain 
and retain membership.  Membership in a union typically entitles 
members to participate in union-related matters such as the selec-
tion of union officers, contract ratification, strike votes, and the 
like.  When an employer and a union have a collective-bargaining 
agreement that has a ﬁunion securityﬂ provision the union may 
insist that all employees in the recognized unit to pay dues and 
fees regardless of whether or not those employees are voluntary 
members of the union.  Applying these settled legal principles to 
the fact situation in this case, u
pon the expiration of the collective 
bargaining no employee could be compelled to continue to pay 
dues under a union-security provision because that obligation 
expired with the contract.  
Mine Workers
 (Ruberoid Co.), 
173 
NLRB 87 fn. 2 (1968).  However, those voluntary members of 
the union might be required to continue to pay dues in order to 
retain their union membership. 
The issue in this case thus becomes whether the Union threat-
ened employees that they were required to pay dues under a un-
ion-security agreement.  In his brief, the General Counsel argues: 
 In the flyer, the Union™s representation to employees was 
that they continued to be covered by the terms and condi-
tions of the terminated CBA, including the dues and fees ob-
ligations under the union-security clause. 
 But the Union said no such thing.  The first portion of the flyer 
merely accurately states the ge
neral proposition that employers 
must maintain existing conditions of employment upon the expi-
ration of a contract.  The flyer then continued: 
 Under the NLRA*, dues and fees may be collected back 
to the expiration of the coll
ective bargaining agreement 
(contract). Many of you have inquired about the stop dues form be-
ing distributed by the hospital and their representatives.  
You may have been mislead into believing that you are not 
obligated to pay dues and fees during the period of negotia-
tions.  This is untrue and retroactivity may occur prior or 
upon ratification of the contract.  Please ask yourselves why 
all the anti leaders are still paying dues.  Could it be they 
don™t want the possibility of owing more in a lump sum? 
DUE AND FEE OBLIGATIONS REMAIN INTACT 
AND MAYBE COLLECTED PRIOR OR UPON 
RATIFICATION OF THE CONTRACT. 
WHEN YOU ARE NOT A MEMBER IN GOOD 
STANDING, YOU FORFEIT YOUR VOICE, RIGHTS 
TO PARTICIPATE IN UNION EVENTS AND FORFEIT 
YOUR VOTING PRIVILEGES. 
 For those unit employees who re
mained voluntary full mem-
bers of the Union, the foregoing statements are a reasonably 
accurate statement of their obligations; to remain full members 
of the Union they had to continue to pay dues.  While those 
dues and fees are not collectible ﬁUnder the NLRAﬂ pursuant to 
a union-security provision becaus
e the contract had expired, 
that statement viewed in context is insufficient to threaten em-
ployees with discharge if they failed to make those payments. 
The last sentence described above seems directed to those em-
ployees who are voluntary members.  While a more complete 

description of the law might have
 included an explanation that 
voluntary members could immediately terminate any obligation 
to pay dues by resigning their membership from the Union, 
certainly the Union had no obligation to give this fuller descrip-
tion without running afoul of the law.  Indeed, both the pieces 
put out by the Hospital and the union free nurses did not con-
tain a full description of the law either; neither advised the em-
ployees that if they resigned from the Union they would not be 
entitled to participate in significant internal union matters such 
as contract ratification. 
 The General Counsel cites 
United Auto 
Workers Local 785 (Dayton Forging), 
281 NLRB 704, 707 
(1986).  But that case makes my point because there the union 
informed employees that they had to pay dues in order to work 
at the employer; no such assertion was made at the Union here.  
In sum, I find the Union™s desc
ription did not sufficiently link 
continued dues payment with 
the application of a union-
security provision. 
The General Counsel argues that the Union™s flyer breached 
its duty of fair representation even if it did not directly link 
continued dues payment with enforcement of a union-security 
provision.  But I know of no case where the duty of fair repre-
sentation has been extended to monitor the propaganda pub-
lished by a union in the midst of difficult collective bargaining 
with an employer and a decertif
ication effort by certain unit 
employees.  Rather, I assume that under 
California Saw & 
Knife Works, 
320 NLRB 224 (1995), enfd. 133 F.3d 1012 (7th 
Cir. 1988), cert. denied sub nom. 
Strang v. NLRB, 
525 U.S. 813 
(1998), and its progeny the Union has satisfied its obligation to 
explain to the Hospital™s unit em
ployees their rights regarding 
membership and their rights and obligations under a union-
security clause. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The complaint is dismissed. 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  